             Case 20-32519 Document 1462 Filed in TXSB on 08/12/20 Page 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                              :
    In re:                                                    :    Chapter 11
                                                              :
    NEIMAN MARCUS GROUP LTD LLC, et al.,                      :    Case No. 20-32519 (DRJ)
                                                              :
                                 1
                      Debtors.                                :    (Jointly Administered)
                                                              :

                               NOTICE OF APPEARANCE AND
                        REQUEST FOR NOTICES AND SERVICE OF PAPERS

             PLEASE TAKE NOTICE that the attorneys listed below hereby appear as counsel for

Marble Ridge Capital LP, Marble Ridge Master Fund LP (together, “Marble Ridge”), and Mr.

Daniel Kamensky in the cases of the above-captioned debtors and debtors-in-possession (the

“Debtors”) pending under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”). Pursuant to section 1109(b) of the Bankruptcy Code and Rules 2002, 9007, and 9019 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Marble Ridge and

Kamensky request that copies of any and all notices, pleadings, motions, orders to show cause,

applications, petitions, memoranda, affidavits, declarations, orders or other documents, filed or

entered in these cases, be transmitted to:




1            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
             Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
             Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding
             Corporation (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial
             Services, Inc. (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon
             LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings
             LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC
             (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074);
             and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus Square, 1618
             Main Street, Dallas, Texas 75201.
       Case 20-32519 Document 1462 Filed in TXSB on 08/12/20 Page 2 of 3




                                        Lenard M. Parkins
                                     Parkins Lee & Rubio LLP
                                          Pennzoil Place
                                      700 Milam, Suite 1300
                                        Houston, TX 77002
                                     lparkins@parkinslee.com

                                           Kyung S. Lee
                                     Parkins Lee & Rubio LLP
                                          Pennzoil Place
                                      700 Milam, Suite 1300
                                        Houston, TX 77002
                                       klee@parkinslee.com

                                        Charles M. Rubio
                                    Parkins Lee & Rubio LLP
                                    50 Main Street, Suite 1000
                                     White Plains, NY 10606
                                     crubio@parkinslee.com

       PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only

notices and papers referred to in the Bankruptcy Rules specified above, but also includes, without

limitation, all orders and notices of any applications, motion, order, petition, pleading, request,

complaint, or demand, statements of affairs, operating reports, whether formal or informal,

whether written or oral, and whether transmitted or conveyed by mail, hand delivery, telephone,

facsimile transmission or otherwise, that affects the Debtors or the property of the Debtors.

       PLEASE TAKE FURTHER NOTICE that the undersigned attorney consents to e-mail

service.

       PLEASE TAKE FURHTER NOTICE that request is also made that the attorney

identified herein be added to the official service list for notice of all contested matters, adversary

proceedings, and other proceedings in the above-captioned cases.




                                                  2
       Case 20-32519 Document 1462 Filed in TXSB on 08/12/20 Page 3 of 3




Dated: August 12, 2020

                                                    /s/ Lenard M. Parkins
                                                    PARKINS LEE & RUBIO LLP
                                                    Lenard M. Parkins PLLC
                                                    TX Bar No. 15518200
                                                    Kyung S. Lee PLLC
                                                    TX Bar No. 12128400
                                                    Pennzoil Place
                                                    700 Milam Street, Suite 1300
                                                    Houston, Texas 77002
                                                    Email: lparkins@parkinslee.com
                                                            klee@parkinslee.com
                                                    Phone: 713-542-7225

                                                    - and –

                                                    PARKINS LEE & RUBIO LLP
                                                    Charles M. Rubio P.C.
                                                    TX Bar No. 24083768
                                                    50 Main Street, Suite 1000
                                                    White Plains, NY 10606
                                                    Email: crubio@parkinslee.com
                                                    Phone: 646-419-0181

                                                    Counsel to Marble Ridge Capital LP,
                                                    Marble Ridge Master Fund LP and
                                                    Daniel Kamensky



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on August 12, 2020, a true and correct copy of this document
was served via the Court’s CM/ECF system on all counsel of record who are deemed to have
consented to electronic service.

                                                    /s/ Lenard M. Parkins
                                                    Lenard M. Parkins




                                                3
